


110 HR 3863 IH: Enhancing America's Security through

U.S. House of Representatives
2007-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3863
		IN THE HOUSE OF REPRESENTATIVES
		
			October 17, 2007
			Mr. Sestak introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide a strategic approach to the war in Iraq to
		  enhance the national security interests of the United States both at home and
		  abroad, while ensuring the safety of the United States Armed Forces and
		  ensuring stability in Iraq and the Middle East.
	
	
		1.Short titleThis Act may be cited as the
			 Enhancing America's Security through
			 Strategic Redeployment from Iraq Act.
		2.Congressional
			 findings
			(a)First principal
			 findingEnding the war in
			 Iraq is necessary, however, how the war is ended is of even greater importance
			 for United States national security, the safety of members of the United States
			 Armed Forces currently serving in Iraq, and stability in both Iraq and the
			 Middle East.
			(b)Second principal
			 finding
				(1)Open-ended
			 commitment is unsustainableAn open-ended United States involvement in
			 Iraq is not in the interest of United States national security, and United
			 States military forces must be redeployed or risk becoming severely
			 over-strained.
				(2)Supporting
			 facts
					(A)Currently, 40
			 percent of all United States Army equipment is in Iraq.
					(B)There is no Army
			 unit currently in the United States in a state of readiness that would permit
			 the unit to deploy anywhere another contingency might occur in the
			 world.
					(c)Third principal
			 finding
				(1)Lengthy
			 redeployment processRedeployment from Iraq will be a lengthy
			 process.
				(2)Supporting
			 facts
					(A)Redeploying
			 approximately 160,000 troops and 50,000 civilian contractors from Iraq and
			 closing bases are logistically challenging, especially during conflict.
					(B)The critical
			 consideration is the closure or turnover of the sixty-five Forward Operating
			 Bases held by the United States Armed Forces in Iraq.
					(C)It takes on average 100 days to close just
			 one Forward Operating Base, and any decision regarding the number of Forward
			 Operating Bases to close at one time depends on surrounding strife and the fact
			 that receiving facilities in Kuwait to prepare military vehicles for shipment
			 to the United States or elsewhere can handle only 2 to 2½ brigade combat teams
			 at a time and there are currently 40 brigade combat teams or their equivalent
			 in Iraq.
					(D)Redeployment is
			 the most vulnerable of military operations, particularly in this case because
			 redeployment will rely on a single road, leading from Iraq to Kuwait.
					(E)For comparison
			 purposes, the removal of 6,300 members of the Armed Forces from Somalia in 1993
			 took six months and actually required the deployment of another 19,000 troops
			 to protect their withdrawal.
					(F)In view of the
			 logistical challenges, it will take at least a year, more likely 15 to 20
			 months to complete redeployment of United States forces from Iraq.
					3.Declarations of
			 policy
			(a)First
			 declaration of policy
				(1)Need for
			 comprehensive regional security planCongress declares that it is critical that
			 a comprehensive security plan is developed for Iraq and the region that accepts
			 the necessity for a deliberate redeployment of United States forces from
			 Iraq.
				(2)Supporting
			 details
					(A)A comprehensive security plan is necessary
			 for both the safety of United States forces in Iraq and the overall national
			 security of the United States.
					(B)Redeployment would
			 allow large numbers of members of the United States Armed Forces to return to
			 the United States, while some forces could be deployed to areas, such as
			 Afghanistan, where terrorists pose a threat to the national security of the
			 United States or could remain at existing bases in Kuwait, Bahrain, the United
			 Arab Emirates, or Qatar and on aircraft carrier and amphibious groups, to
			 protect United States interests in the region.
					(b)Second
			 declaration of policy
				(1)Iraqi assumption
			 of responsibilityCongress
			 declares that a planned end to United States involvement in Iraq will serve to
			 force Iraqi leaders to assume responsibility for the security and governance of
			 their country while providing Iran and Syria the incentive to prevent violence
			 otherwise caused by the redeployment of United States forces.
				(2)Supporting
			 details
					(A)The United States
			 intelligence community has found that Iran and Syria, currently involved
			 destructively in the fighting in Iraq want stability in Iraq following
			 redeployment, and can play a constructive role in improving security and
			 stability in Iraq.
					(B)Because the
			 redeployment of United States may take up to 20 months, there is an opportunity
			 for a strategic approach to work diplomatically for political accommodation in
			 Iraq with Iran and Syria (as well as Saudi Arabia and other countries in the
			 region) during that timeframe.
					(c)Third
			 declaration of policyCongress declares that while a date
			 certain deadline for the redeployment of United States forces could
			 force Iraqi leaders to assume responsibility and provide Iran and Syria the
			 incentive to prevent violence that could result from the redeployment, a
			 goal for the redeployment’s end instead of a date
			 certain is a necessary compromise in order to ensure a strategic
			 approach for United States security and create a greater level of Iraqi
			 stability in the aftermath of the redeployment.
			4.Redeployment
			 requirements
			(a)Redeployment
			 Required
				(1)RequirementRedeployment of United States Armed Forces
			 serving in Iraq as part of Operation Iraqi Freedom shall begin within three
			 months after the date of the enactment of this Act. Within six months after the
			 date of the enactment of this Act, troop levels shall be at least 15,000 below
			 the pre-surge level of 130,000 troops.
				(2)GoalExcept as provided in subsection (b), not
			 later than twenty months after the date of the enactment of this Act, the goal
			 is that all United States Armed Forces serving in Iraq as part of Operation
			 Iraqi Freedom shall be deployed outside of Iraq, to locations within the Middle
			 East or Southwest Asia regions or to other regions or nations, or returned to
			 the United States.
				(3)Purpose and pace
			 of redeploymentThe redeployment required by this subsection
			 shall be carried out for the purposes of both enhancing global security
			 interests of the United States and improving the military readiness of the
			 United States. The Secretary of Defense shall ensure that the redeployment is
			 carried out at a deliberate, orderly pace that allows for the full security of
			 members of the Armed Services.
				(b)Exceptions to
			 redeployment requirementThe redeployment required by subsection
			 (a) shall not apply to the following:
				(1)Special
			 operations forces and counter-terrorism operationsSpecial
			 operations forces assigned outside of Iraq that conduct either targeted
			 counter-terrorism operations or periodic support operations of the Iraqi
			 security forces in Iraq.
				(2)Military liaison
			 teamsMilitary or civilian personnel on military liaison teams
			 involved in military-to-military contacts and comparable activities between the
			 United States and Iraq, as authorized under section 168 of title 10, United
			 States Code.
				(3)Air
			 supportMembers of the Air Force, Navy, and Marine Corps assigned
			 to locations outside Iraq for purposes of conducting air operations in Iraq
			 (including air operations in support of combat operations) to support the Iraqi
			 security forces.
				(4)Security for
			 United States diplomatic missions in iraqMembers of the Armed
			 Forces providing security for the United States Embassy and other United States
			 diplomatic missions in Iraq.
				(5)Defense
			 attachePersonnel conducting routine functions of the Office of
			 Defense Attache.
				5.Limitation on use
			 of fundsEffective six months
			 after the date of the enactment of this Act, funds appropriated or otherwise
			 made available to the Department of Defense under any provision of law for
			 Operation Iraqi Freedom may not be obligated or expended to support more than
			 115,000 members of the United States Armed Forces within Iraq, with a goal of
			 no funding for troops in Iraq within twenty months after the date of the
			 enactment of this Act.
		6.Diplomatic
			 efforts by the United States
			(a)United States
			 leadershipThe United States
			 should take a leadership role in diplomatic efforts and negotiations necessary
			 for countries in the region, including Iran and Syria, to work together to
			 ensure the long-term stability of Iraq, which is in the best interests of such
			 countries and the United States.
			(b)International
			 conferenceThe United States should convene an international
			 conference to bring together countries throughout the world to provide economic
			 aid for rebuilding the infrastructure of Iraq and other reconstruction efforts
			 in Iraq that are essential to ensure the long-term stability of Iraq and
			 America’s national security.
			
